UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
SANTIS PRODUCE LLC,
              Complainant/Appellee,                 MEMORANDUM & ORDER
                                                    18-CV-4018 (NGG) (SMG)
              -against-
ELITE FARMS, INC.,
              Respondent/Appellant


      NICHOLAS G. GARAUFIS, United States District Judge.
      Respondent Elite Farms, Inc. (“Elite”) appeals a June 14, 2018
      reparation order (“Reparation Order”) decided by a Judicial Of-
      ficer of the United States Department of Agriculture (“USDA”) in
      favor of complainant Santis Produce, LLC (“Santis”) awarding
      Santis $29,993.00 plus interest and costs. (See Compl. (Dkt. 1);
      USDA Proceeding Record (“Record”) (Dkt. 16-3).) Under
      § 499g(c) of the Perishable Agricultural Commodities Act
      (“PACA”), Elite’s appeal is reviewed de novo by a federal district
      court, “except that the findings of fact and order or orders of the
      [USDA] shall be prima-facie evidence of the facts therein stated.”
      7 U.S.C. § 499g(c).
      Currently pending before the court is Santis’s motion for sum-
      mary judgment. (See Mot. for Summ. J. (“Mot.”) (Dkt. 24).) For
      the reasons explained below, the motion is GRANTED.

          BACKGROUND

      Unless otherwise noted, the following facts are derived from
      USDA’s findings.
      This action involves a dispute over payments allegedly owed for
      two separate shipments of mangos sold in June 2016 and July
      2016 by Santis, a Texas LLC, to Elite, a New York corporation.
      (Record at ECF 15.) On May 20, 2016, Stay Fresh Distributors




                                      1
(“Stay Fresh”), a Florida broker, received an email from Mike
Green, an Elite employee, authorizing Stay Fresh to purchase
mangos. (Id. at ECF 18; May 20, 2016 Mike Green Email (Dkt.
16-3 at ECF 113).) On May 25, 2016, Stay Fresh approached
Santis seeking to purchase mangos on Elite’s behalf. (Record at
ECF 15.) On June 30, 2016, Santis and Stay Fresh reached an
oral agreement by which Santis agreed to sell a truckload of man-
gos to Elite for a total price of $17,141.00. (Id.) On July 6, 2016,
Santis made another oral agreement with Stay Fresh to sell a sec-
ond truckload of mangos to Elite for price of $12,852.00. (Id. at
ECF 16.) Santis issued invoices to Elite for both deliveries of man-
goes the day each agreement was made, and Elite received both
invoices. (Id. at ECF 15-16.) On August 1, 2016, Bruce Levinson,
counsel for Elite, sent a letter to Santis rejecting the invoices.
(Aug. 1, 2016 Levinson Letter (“Levinson Letter”) (Dkt. 27-2).)
Elite has not paid Santis for either truckload of mangos, but it
has paid Stay Fresh $5,510.00 and $6,426.00 for the respective
shipments. (Id. at ECF. 17, 39.) The USDA concluded that these
payments were Stay Fresh’s brokerage fees. (Id. at ECF 39.)
After Elite refused to pay Santis for the mangos, Santis filed a
petition with the U.S. Secretary of Agriculture on January 17,
2017 pursuant to PACA. (Id. at ECF 14, 51.) Elite subsequently
brought an action in New York state court against Stay Fresh,
seeking a declaratory judgment that Stay Fresh was never au-
thorized to purchase produce as Elite’s agent. See Order and
Judgment, Elite Farms, Inc. v. Stay Fresh Distributors, Inc., Ind.
No. 654519/2016 (N.Y. Cty. Sup. Ct. July 17, 2017) (the “State
Judgment”). On July 17, 2017, Judge Martin Schoenfeld issued
a default judgment finding that Stay Fresh was not Elite’s agent
and was never authorized to act on Elite’s behalf. (Id.) On Janu-
ary 11, 2018, the USDA issued an order finding that Elite had
authorized Stay Fresh to act as its agent and that, as a result, Elite
owed Santis a total of $29,993.00. (Record at ECF 14-25.)




                                  2
On January 24, 2018, Elite filed a petition for reconsideration
with the USDA, arguing both that the USDA’s findings were un-
supported and that the State Judgment precluded the USDA’s
findings with respect to the agency relationship between Elite
and Stay Fresh. (Id. at ECF 8-11.) On June 14, 2018, the USDA
denied Elite’s petition, finding, inter alia, that the State Judgment
had no preclusive effect because it was a default judgment to
which Santis was not a party. (Id. at ECF 1-3.) On July 13, 2018,
Elite commenced this appeal, repeating the arguments it had
made to the USDA. (See Compl.; Mem. in Opp. to Mot. for Summ.
J. (“Opp.”) (Dkt. 29).)
On March 29, 2019, Santis moved for summary judgment, argu-
ing that Elite has failed to produce sufficient evidence to rebut
the USDA’s findings. (Mot.) In opposition to the motion, Elite
filed two affidavits, one from Yufusov and one from its counsel
Bruce Levinson, asserting, inter alia, that Stay Fresh had no au-
thority to act as Elite’s agent. (See Apr. 24, 2019 Aff. of Avi
Yufusov (“Yusufov Aff.”) (Dkt. 27); Apr. 25, 2019 Aff. of Bruce
Levinson (“Levinson Aff.”) (Dkt. 28).)

    LEGAL STANDARD

       A.      Motion for Summary Judgment under PACA
A court must grant summary judgment when “there is no genu-
ine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. Pro. 56(a). “A ‘mate-
rial’ fact is one capable of influencing the case’s outcome under
governing substantive law, and a ‘genuine’ dispute is one as to
which the evidence would permit a reasonable juror to find for
the party opposing the motion.” Figueroa v. Mazza, 825 F.3d 89,




                                 3
98 (2d Cir. 2016) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986)).1
In proceedings brought under 7 U.S.C. § 499g(c), reparation or-
ders are treated as “prima-facie evidence of the facts therein
stated.” Therefore, “on a motion for summary judgment in a
PACA case, ‘[the USDA’s] findings have conclusive effect unless
effectively rebutted.’” Genecco Produce, Inc. v. Sandia Depot, Inc.,
386 F. Supp. 2d 165, 170 (W.D.N.Y. 2005) (quoting Frito-Lay,
Inc. v. Willoughby, 863 F.2d 1029, 1033 (D.C. Cir. 1988)).
Here, Elite “bears an initial burden of production at trial to call
into question the prima facie validity of the Reparation Order.”2
B.T. Produce Co., Inc. v. Robert A. Johnson Sales, Inc., 354 F. Supp.
2d 284, 288 (S.D.N.Y. 2004). Elite must “go beyond the plead-
ings and by [its] own affidavits, or by the depositions, . . . and
admissions on file, designate specific facts showing that there is
a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317,
324 (1986)).

     DISCUSSION

Comprising some twenty-one lines of text, Elite’s memorandum
in opposition to this motion is remarkable for its brevity. (Opp.)
Elite advances one argument: that the State Judgment precluded
the USDA from finding an agency relationship between Elite and

1
 When quoting cases, unless otherwise noted, all citations and quotation
marks are omitted and all alterations are adopted.
2
  Typically, the party moving for summary judgment bears an initial bur-
den to demonstrate that the non-moving party “has ‘failed to make a
showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof at trial.’”
Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 255 F. Supp. 3d 443,
451 (S.D.N.Y. 2015) (quoting Celotex, 477 U.S. at 322-23). In this case,
PACA shifts the burden to Elite to rebut the USDA’s findings. See Frito-Lay,
Inc., 863 F.2d at 1032.




                                      4
Stay Fresh and thus compels this court to deny summary judg-
ment.
Collateral estoppel3 (or issue preclusion) “bars successive litiga-
tion of an issue of fact or law actually litigated and resolved in a
valid court determination essential to the prior judgment.” Za-
pata v. HSBC Holdings, 414 F. Supp. 3d 342, 348 (E.D.N.Y. 2019)
(Garaufis, J.). “[A] federal court must give to a state-court judg-
ment the same preclusive effect as would be given that judgment
under the law of the State in which the judgment was rendered.”
Russo v. City of New York, 705 F. App’x 38, 39 (2d Cir. 2017)
(summary order). This rule also applies to federal agencies. See
Alaska Dep’t of Env. Conservation v. E.P.A., 540 U.S. 461, 490 n.14
(2004). New York courts find issue preclusion when “(1) the is-
sue in question was actually and necessarily decided in a prior
proceeding, and (2) the party against whom the doctrine is as-
serted had a full and fair opportunity to litigate the issue in the
first proceeding.” Phifer v. City of New York, 289 F.3d 49, 56 (2d
Cir. 2002).
Elite fails under both factors. First, the State Judgment was ob-
tained via Stay Fresh’s default, and “under New York law, . . . an
issue is not actually litigated if there has been a default.” Yoon v.
Fordham Univ. Faculty and Admin. Ret. Plan, 263 F.3d 196, 202
n.7 (2d Cir. 2001). Second, Santis was not a party to the state
court action and so did not have a “full and fair opportunity to




3
  Elite argues that the USDA is bound by the State Judgment, but does not
label its preclusion argument as either res judicata or collateral estoppel.
(Opp. at 2). Because the State Judgment only considered the agency rela-
tionship between Stay Fresh and Elite and not the transaction at issue here,
Elite’s argument is appropriately analyzed under collateral estoppel doc-
trine. See Ostreicher v. Lincoln Nat’l Life Ins. Co., No. 17-cv-6904 (NGG),
2019 WL 7194478, at *4 (E.D.N.Y. Dec. 26, 2019).




                                     5
litigate the issue.”4 Phifer, 289 F.3d at 56. Therefore, the USDA
was not required to give the State Judgment preclusive effect.
Elite’s brief in opposition relies exclusively on the asserted pre-
clusive effect of the State Judgment. However, Elite’s affidavits
additionally fail to otherwise rebut the USDA’s findings. Elite’s
affidavits advance a series of conclusory, self-serving statements.
(See, e.g., Levinson Aff. ¶ 7 (“There is no evidence to support a
finding that Stay Fresh was authorized to act as an agent on be-
half of Elite Farms.”) The only documentary evidence Elite
submits is a copy of its answer in the USDA proceeding (Answer
in PACA Dkt. No. S-16-398 (Dkt. 28-1)), a copy of a letter from
Elite’s counsel rejecting the invoices (Levinson Letter), and a
copy of the State Judgment. These documents do not in any way
rebut the USDA’s findings. Neither do Elite’s transpicuous asser-
tions—such as “there no emails, texts, letters, contracts, or
anything else establishing Stay Fresh as our agent” (Yusufov Aff.
¶ 11)—attempt to even address, let alone rebut, the email from
Mike Green explicitly authorizing Stay Fresh to buy mangos on
Elite’s behalf.5
The conclusory statements in Elite’s affidavits do not rebut the
USDA’s findings and do not present a “genuine dispute” sufficient
to “permit a reasonable juror to find for the party opposing the


4
 Elite has made no effort to overcome this prong by showing that Santis
was in privity with Stay Fresh with regard to Stay Fresh’s agency relation-
ship with Elite. Cf. People ex rel. Spitzer v. Applied Card Sys., Inc., 11 N.Y.3d
105, 122 (2008). It’s only argument on this point is that Santis “is bound
by the [State Judgment] because its interest and the interest of Stay Fresh
were identical.” (Opp. at 2.) Even if true, this is not relevant to the question
at hand.
5
 This email is enough to establish an agency relationship between Elite
and Stay Fresh under New York law, which requires “a manifestation of
consent by one person to another that the other shall act on his behalf and
subject to his control, and the consent by the other to act.” N.Y. Marine &
Gen. Ins. Co. v. Tradeline, LLC, 266 F.3d 112, 122 (2d Cir. 2001).




                                       6
         motion.” Figueroa, 825 F.3d at 98. Therefore, Santis’ motion for
         summary judgment is GRANTED.

             CONCLUSION

         For the foregoing reasons, Santis’s (Dkt. 24) motion for summary
         judgment is GRANTED. The Clerk of Court is respectfully DI-
         RECTED to enter judgment in favor of Santis and close the case.


SO ORDERED.


Dated:      Brooklyn, New York
            March 31, 2020

                                                   _/s/ Nicholas G. Garaufis__
                                                   NICHOLAS G. GARAUFIS
                                                   United States District Judge




                                        7
